 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN SEWELL,                                      No. 2:18-cv-2988 DB P
12                       Plaintiff,
13            v.                                         ORDER
14    A. CORNWELL, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. Plaintiff alleges defendants were deliberately indifferent to his serious medical

19   needs in violation of the Eighth Amendment. On January 31, 2020, defendants filed a motion for

20   summary judgment. As set out in the court’s February 5, 2019 order, all motions shall be briefed

21   pursuant to Local Rule 230(l). Rule 230(l) requires that an opposition to a motion be filed within

22   twenty-one days after service of the motion. Those twenty-one days have passed and plaintiff has

23   not filed an opposition to the summary judgment motion.

24          In the February 5, 2019 order, this court also warned the parties that the failure to file a

25   timely opposition to a motion “may be deemed a waiver of opposition to the motion.” (ECF No.

26   11 at 3.) This court will give plaintiff an additional thirty days to file an opposition to defendants’

27   motion for summary judgment. If plaintiff fails to file an opposition within that time period, or

28   otherwise respond to this order, this court will recommend this action be dismissed for plaintiff’s
                                                        1
 1   failure to prosecute and his failure to comply with court orders. See Fed. R. Civ. P. 41(b); E.D.

 2   Cal. R. 110.

 3            Accordingly, IT IS HEREBY ORDERED that within thirty days of the date of this order,

 4   plaintiff shall file his opposition to defendants’ motion for summary judgment.

 5   Dated: March 11, 2020
 6

 7

 8

 9

10

11

12
     DLB:9
13   DB/prisoner-civil rights/sewe2988.msj fta

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
